 Case 3:21-cv-00284-SMY Document 16 Filed 03/26/21 Page 1 of 3 Page ID #71




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF ILLINOIS


 LOUISE MOECK                                      )
                                                   )
                         Plaintiff,                )
                                                   )
 vs.                                               )   Case No. 21-cv-284-SMY
                                                   )
 AIR METHODS CORPORATION,                          )
                                                   )
                         Defendant.                )


                             MEMORANDUM AND ORDER
YANDLE, District Judge:

       Pursuant to its obligation to raise sua sponte whether it has subject matter jurisdiction,

(Craig v. Ontario Corp., 543 F.3d 872, 875 (7th Cir. 2008)), the Court has reviewed the Notice of

Removal in this case (Doc. 1). Plaintiff Louis Moeck originally filed the instant lawsuit in the

Circuit Court of the Third Judicial Circuit, Madison County, Illinois against Defendant Air

Methods Corporation (“Air Methods”) on February 5, 2021. Plaintiff alleges violations of the

Illinois Minimum Wage Law, 820 ILCS 105/4a, and state law claims for unjust enrichment,

negligence, and conversion. Air Methods removed the case to this court on March 12, 2021,

asserting federal subject matter jurisdiction on the basis of diversity of citizenship pursuant to 28

U.S.C. § 1332.

       A civil action may be removed to federal court if the district court has original jurisdiction.

28 U.S.C. § 1441. Courts have original jurisdiction of civil actions if there is complete diversity

between the parties and the amount in controversy exceeds $75,000, exclusive of interest and costs.

Jurisdiction depends on the amount in controversy when the federal lawsuit suit began. Meridian

Sec. Ins. v. Sandowski, 441 F.3d 536, 538 (7th Cir. 2006). The burden of establishing federal

                                             Page 1 of 3
 Case 3:21-cv-00284-SMY Document 16 Filed 03/26/21 Page 2 of 3 Page ID #72




jurisdiction falls on the party seeking removal. If the district court lacks subject matter jurisdiction,

the action must be remanded to state court pursuant to 28 U.S.C. § 1447(c).

         The amount in controversy stated in the plaintiff’s Complaint generally controls unless it

is legally impossible. Rising-Moore v. Red Roof Inns, Inc., 435 F.3d 813, 815 (7th Cir. 2006). If

the Complaint does not establish the amount in controversy, the party invoking federal jurisdiction

may establish the amount through factual assertions or other evidence. Meridian, 441 F.3d at 541-

42; Chase v. Shop N’ Save Warehouse Foods, Inc., 110 F.3d 424, 427-28 (7th Cir. 1997).

Jurisdictional facts must be established by a preponderance of the evidence, Meridian, 441 F.3d at

540, and the removing party’s burden is to show “what the plaintiff hopes to get out of the

litigation.” Brill v. Countrywide Home Loans, Inc., 427 F.3d 446, 449 (7th Cir. 2005) (“[P]art of

the removing party's burden is to show not only what the stakes of the litigation could be, but also

what they are given the plaintiff's actual demands.”). The removal statute is construed narrowly

and any doubts regarding jurisdiction are resolved in favor of remand. Doe v. Allied–Signal, Inc.,

985 F.2d 908, 911 (7th Cir. 1993).

        Here, Air Methods estimates that Plaintiff’s compensatory damages for unpaid overtime

wages is $44,997.12 – far below the amount in controversy requirement. However, Air Methods

asserts that courts routinely award a prevailing plaintiff an attorneys’ fee award of more than

$100,000 in single-plaintiff wage-and-hour cases, and citing Gardynski-Leschuck v. Ford Motor

Co., 142 F.3d 955, 958 (7th Cir. 1998), maintains that potential legal fees also count toward the

amount in controversy when the prevailing party is entitled to recover them as damages. But Air

Methods’ position is actually at odds with Gardynski-Leschuck.

        In Gardynski–Leschuck, the Seventh Circuit held that future attorney's fees are not properly

considered an amount “in controversy” when the suit arrives in federal court. 142 F.3d at 959.



                                              Page 2 of 3
 Case 3:21-cv-00284-SMY Document 16 Filed 03/26/21 Page 3 of 3 Page ID #73




Pointing out that jurisdiction depends on the state of affairs when a case arrives in federal court,

the Court reasoned:

       [P]ost-filing events that increase defendant's outlay cannot create jurisdiction that
       was lacking at the outset.... It would be neither sensible nor consistent with St. Paul
       Mercury [Indem. Co. v. Red Cab Co., 303 U.S. 283, 58 S.Ct. 586, 82 L.Ed. 845
       (1938)] to say that there was no federal jurisdiction on the date the complaint was
       filed, the trial held, or the judgment entered in the district court, but that the appeal
       enabled counsel to run up the tab and create a jurisdictional basis for further
       proceedings. Unless the amount in controversy was present on the date the case
       began, the suit must be dismissed for want of jurisdiction.”

Id. at 958. The Court specifically noted that unlike future income lost to injury, legal fees that lie

in the future and can be avoided by the defendant's prompt satisfaction of the plaintiff's demand

are not an amount ‘in controversy’ when the suit is filed.” Id. at 959. Thus, pursuant to Gardynski–

Leschuck, Air Methods cannot establish the amount in controversy via a speculative assertion that

Plaintiff may be entitled to over $100,000 in attorneys’ fees if she prevails.

       Because Air Methods has not provided the Court with competent evidence that the amount

in controversy exceeds $75,000, it has failed to meet its burden to establish federal jurisdiction.

Accordingly, the Court finds that it does not have proper subject matter jurisdiction over this matter

and is obligated, pursuant to 28 U.S.C. § 1447(c), to REMAND the case back to the Circuit Court

of the Third Judicial Circuit, Madison County, Illinois.

       IT IS SO ORDERED.

       DATED: March 26, 2021




                                                       STACI M. YANDLE
                                                       United States District Judge




                                             Page 3 of 3
